     Case 2:20-cv-01209-JCM-NJK Document 55 Filed 03/16/21 Page 1 of 6




 1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 7
 8                                                    )       Case #2:20-cv-01443-GMN
       OKLAHOMA POLICE PENSION AND                    )
 9     RETIRHvffiNT S YSTEM, et al.                   )
                                                      )       VERIFIED PETITION FOR
10                    Plaintiff(s),                   )       PERMISSION TO PRACTICE
                                                      )       IN THIS CASE ONLY BY
11             vs.                                    )       ATTORNEY NOT ADMITTED
                                                      )       TO THE BAR OF THIS COURT
12     PLAY AGS, INC., et al.                         )       AND DESIGNATION OF
                                                      )       LOCAL COUNSEL
13                                                    )
                       Defendant(s).                  )
14                                                            FILING FEE IS $250.00
15
16                     _ re_ ..:...y_D_ ub
               ____J_effi                _ b_ in
                                              _ ____, Petitioner, respectfully represents to the Court:
                  (name of petitioner)
17
               1.      That Petitioner is an attorney at law and a member of the law firm of
18
                                              Labaton Sucharow LLP
19                                                   (firm name)
20      with offices at __________ __14_ 0_ B        _ _w_ a__:y_______________,
                                            _ r_ o_ ad
                                    (street address)
21
                        New York                                    New York                      10005
22                       (city)                                      (state)                     (zip code)
23               (212) 907-0881                           JDubbin@labaton.com
         (area code+ telephone number)                       (Email address)
24
               2.      That Petitioner has been retained personally or as a member of the law firm by
25
       Oklahoma Police Pension & Retirement System to provide legal representation in connection with
26                  [client(s)]

27      the above-entitled case now pending before this Court.

28                                                                                                        Rev. 5/16




                                                                                                                      -�
     Case 2:20-cv-01209-JCM-NJK Document 55 Filed 03/16/21 Page 2 of 6




               3.    That since ____      7l l4/2     _ _ 016_ ____, Petitioner has been and presently is a
                                            ___,(date)
                                                 c--c      �
 2      member in good standing of the bar of the highest Court of the State of----------    New York
                                                                                             (state)
 3      where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4      from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5      possession of the United States in which the applicant has been admitted to practice law certifying
 6      the applicant's membership therein is in good standing.
 7             4.       That Petitioner was admitted to practice before the following United States District
 8      Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9      of other States on the dates indicated for each, and that Petitioner is presently a member in good
10      standing of the bars of said Courts.
11                              Court                            Date Admitted              Bar Number
12                   New Yark Southern District                      8/2/2016                  JD7667
                                                                                                                    .,
13                  Eastern District ofNew York                      8/2/2016                  JD7667

14                   New York State - 2nd Dept                      7/14/2016                  5422316

15                  Central District of California                 12/18/2015                  287199

16                  Northern District of California                 6/17/2016                  287199

17          United States Court of Appeals 2nd Circuit             10/10/2018                  5422316

18
19
               5.       That there are or have been no disciplinary proceedings instituted against petitioner,
20
        nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
        or administrative body, or any resignation or termination in order to avoid disciplinary or
22
        disbarment proceedings, except as described in detail below:
23
        :(State "none" if Petitioner has no disciplinary proceedings, etc.) None.
24
25
26
27
28                                                        2                                             Rev. 5/16
     Case 2:20-cv-01209-JCM-NJK Document 55 Filed 03/16/21 Page 3 of 6


                                                                                                                                  ,
                                                                                                                                  �.:



                                                                                                                                  ..
 1                 6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 2         particulars if ever denied admission):
 3         (State "none" if Petitioner has never been denied admission.) None.
 4
 5
 6                 7.       That Petitioner is a member of good standing in the following Bar Associations.
       1
7       (State "none" if Petitioner is not a member of other Bar Associations.) None.
 8
 9
10                 8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11         (formerly LR IA 10-2) during   the past three (3) years in the following matters: (State "none" ifno applicati&hs.)
12         Date of Application                 Cause                         Title of Court                 Was Application
                                                                           Administrative Body                6ranted·or
13                                                                           or Arbitrator                      Denied
14                  NONE
15
16
17
18
19                            (If necessary, please attach a statement of additional applications)
20                 9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of th�
21         State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22         extent as a member of the State Bar of Nevada.
23                  10.     Petitioner agrees to comply with the standards of professional conduct required of
24         the members of the bar of this court.
25                 11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to
26         practice in this jurisdiction and that the client has consented to such representation.
27
28                                                                   3                                                Rev. 5/16




                                                                                                                         �-;.
                                                                                                                                     l\
     Case 2:20-cv-01209-JCM-NJK Document 55 Filed 03/16/21 Page 4 of 6




                  That Petitioner respectfully prays that Petitioner he admillcd to pral:tice before this Court
 2
       FOR THF. PURPOSFS OF THlS C.'\SF ONLY.
 3
 4
       STATE 01"
                       --------
                         1\ew York
                                                  )                   L r
                  ,··7··\' l)l:
       ''.(-)\ 1, i"
                                                }                 i
       �                        ___N c,, Yo!t._
            'I.
                            --
 6                                              )

 7
              ___ .Jeffrey Dubbin           , Petitioner, being first duly S\vorn, deposes and says:
 8     That the foregoing statements are true.
 9
10     Subscribed and sworn to before me this
11
12
13
                                                                                                            __-,.. :--:
                                                                              Cl AU04A 1/. MORAN-A.''_:.  New 10,k
14                                                                            Notary Publio, State of 18
                                                                                   .    No. o,M061229                    , ,,.,
15                                                                                   Qu$l!fl�d Ir, Queen, co�1r,rytY .., �o ,,1-J1
                                                                            ......,nmmlsslon Exp1rM Febru&. 2-:.,
16                        DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                           THE BAR OF THIS COURT AND CONSENT THERETO.
17
                  Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                          Don Springmeyer
       believes it to be in lhe best interests of the client(s) to designate
19                                                                      (name of local counsel)
       Attorney at Law, member of the Stale of Nevada und previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The addr�ss and email address of
21
       said designated Nevada Clrnnscl is:
22
23                           3556 E. Russell
        - -----------------------;      -:- - -:- Road,
                                                   ""' " - -::'- ._. 2nd Floor
                                                                      . ______________
                                      (st: re e 1 a d d n.: ss )·
24
                            Las Vegas -·· - -·-·' -----Nevada
                                                       .,.s( . -·t-at-e),_.....---- _ __,.(z
                                                                                            89120
                                     ) · - -                                               ....
                                                                                             i_p__c od
                                                                                                     .....e...,..)-
25                           (c it y
26               (702) 34 J -5200 .     ,               dspringml!yer@wrslawycrs.com
        (area code+ telephone nunibcrr·- -                     (E1miITacfcfrcss)
27
28                                                           4                                                         Rev. 5/16
     Case 2:20-cv-01209-JCM-NJK Document 55 Filed 03/16/21 Page 5 of 6




 1      By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2      agreement and authorization for the designated resident admitted counsel to sign stipulations
 3      binding on all of us.
 4
 5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7             The undersigned party(ies) appoint(s) _____D_on�Sp_ �ring_    _ m_eye_r_____ as
                                                                                   .....,
                                                             (name of local counsel)
 8     his/her/their Designated Resident Nevada Counsel in this case.
 9
10
                                              (party's signfire)        �
11
                                              Ginger Sigler, Exec. Dir. Okla. Police Pension & Ret. Sys.
12                                            (type or pl'int party name, title)
13
                                              (party's signature)
14
15
                                              (type or print party name, title)
16
17                               CONSENT OF DESI
               The undersigned hereby consents to serve
18
19
20
21                                            SBN 1021
                                              Bar number
22
23
       APPROVED:                                                    IT IS FURTHER ORDERED that the
24                                                                  Clerk's Office shall docket this Petition
                    16 day of __March
       Dated: this ___          _____, 20 21                        in the Consolidated Case, Case No. 2:20-
25
                                                                    cv-01209-JCM-NJK.
26
       Gloria M. Navarro, District Judge
27     United States District Court
28                                                       5                                            Rev. 5/16
  Case 2:20-cv-01209-JCM-NJK Document 55 Filed 03/16/21 Page 6 of 6




                  App.ellat.e iliuisinn nf t}J.e �upr.em.e <n:ourf
                          nf tf1.e §fate of New fork
                         §erottil JJuiliriul ilepurtment


                                                         <trlerk of Up? i\µpe lla t e !liuininn of t11e
§uµr:em:e <tt.ourt of tfp� §itat:e of New fork, §eronh 3htllidal ID:epartm:ent,
�.1.1 frer:eby rerfify t11ut                                  31.effrey l\nrnn ilubbin                 was buly
liten.seh unh a�mitt:eh to pradke as an i\ttorn:ey anb <!!oun.s:elor-at-itrau1
in all tire tourts of tqe ;§htfe, arr.orbing to tl1-e laws of if1:e :§tat.e anh tq.e
.court rules anh orher.s, on tl1e 14 t4                                   itay of
!]us huly taken anb substrib:eh t11:e oatl1 of offir::e µrescrihell by law, qa.s
been 1.mrnll.ei'l in tq.e tRoll of J\ttorney.s anci Q!nun.s:elor.a-at-f.Caw on file ht
my offire, I1a¼i buly registtrd1 witlr tq:e alkministratiu:e offi.c:e of tlre
.courts, anh atrodring t o t4:e rtr.orh.a of tqi.a .court is. in gnoll stanr1ing a.s
an Attorney atth <rroun.selor-at-i!iaw.


                         -�-
                         -- .... 'N.��._
                       ,_ f' _,      -, Ill                  lht 11lllitness 10J1ereof, 1f 11 au£ 11 £ r cunt o set
                                . <·•tll,'
                                           _,,,              my fprnil unil uffi.u�b tip? n.eal uf .saict
                                     '':',;'I,·"if
    ''.-�                                                    i\pµ.ellate :nlh.riBion ou !ficbmnry 11, 2n21.


                             - ��.',11         _ t ,..
     :1  '.             .                  •
    r'I 'l•    ''                                !�

    :::;::.::,t �'
                ,·-
      '••-1-•I • , •
                    , ;,'.•,
                         ·: .:'.-_ • ..---: ' ,.
                          '.- --.  __:•� 1:-·•-;r'..t
                                               r
            .. -·�: ·, •·,.- ,.,::. .�
                      :.t.�--i _:•· -·
                ·••i .· j\,....�
                 . - - 1�                                                    <Elerk of tl1e <!tourt
